DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 22 April 2022. In view of this communication, claims 1-4 and 6-7 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 8-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 5) and invention (claims 8-12), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2022.
Claim 1 is allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-a, I-b, and I-c, as set forth in the Office action mailed on 04 March 2022, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 March 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a stacked structure comprising a first copper layer, a first substrate layer, and a second copper layer stacked in a first direction; and at least one heat dissipation structure comprising, inter alia, a thermally conductive adhesive received in an end of the at least one groove and sealing the at least one groove.
Regarding claims 2-7, claims 2-7 depend from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a stacked structure comprising a first copper layer, a first substrate layer, and a second copper layer stacked in a first direction; and at least one heat dissipation structure comprising, inter alia, a thermally conductive adhesive received in an end of the at least one groove and sealing the at least one groove.
Regarding claims 9-12, claims 9-12 depend from a claim which the Examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maillet, Jr. et al. (US 2017/0099725 A1) teaches a circuit board (300) with a heat dissipation structure (234) comprising a stacked structure (250) comprising a first copper layer (204), a first substrate layer (206), and a second copper layer; a base body (238) comprising at least one groove (defined by fins 400) the base body (238) penetrating the first copper layer (204) and being connected to the second copper layer; a cover plate (242) located on a surface (240) of the base body (238)
Engelhardt (US 2016/0146545 A1) teaches a circuit board (10) with a heat dissipation structure (16), a stacked structure comprising a first copper layer (20); at least one heat dissipation structure comprising a base body (22) comprising at least one groove (30) the base body penetrating the first copper layer (20); a phase changing liquid (32) received in the at least one groove (paragraph 16: fluid reservoir may contain phase changing liquid 32); a cover plate (40) located on a surface of the base body (22)
Sugiyama et al. (US 2007/0045801 A1) teaches a circuit board (310) with a heat dissipation structure (316) comprising a base body (316) comprising at least one groove (316a), and a cover plate (316b) located on a surface of the base body (316)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847